                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     E&B NATURAL RESOURCES MANAGEMENT                  CASE NO. 18-cv-05857-YGR
                                         CORPORATION, ET AL.,
                                   7
                                                      Plaintiffs,                          ORDER DENYING WITHOUT PREJUDICE
                                   8                                                       STIPULATION REGARDING RESPONSE TO
                                                vs.                                        COMPLAINT AND BRIEFING SCHEDULE
                                   9
                                         COUNTY OF ALAMEDA, ET AL.,                        Re: Dkt. No. 16
                                  10
                                                      Defendants.
                                  11

                                  12          The Court is in receipt of the parties’ Stipulation Regarding Response to Complaint and
Northern District of California
 United States District Court




                                  13   Briefing Schedule. (Dkt. No. 16 (“Stipulation”).) Therein, the parties stipulate to an extended

                                  14   briefing schedule but provide no justification for the same. Accordingly, the Stipulation is

                                  15   DENIED WITHOUT PREJUDICE.

                                  16          This Order terminates Docket Number 16.

                                  17          IT IS SO ORDERED.

                                  18

                                  19   Dated: November 5, 2018
                                                                                               YVONNE GONZALEZ ROGERS
                                  20                                                      UNITED STATES DISTRICT COURT JUDGE
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
